Simmons, J.
The evidence being conflicting and the trial judge being satisfied with the verdict, we will not interfere with his discretion in refusing a new trial. Judgment affirmed.
The evidence for the defendant tended to show that, after the first signal to stop when plaintiff' went in between the cars, the engineer did not start the train again, but plaintiff was hurt by the rebound of the cars. It is against the rules of defendant to go between cars while in motion, but to use sticks always in coupling cars, and plaintiff had been instructed as to the sticks. The cars, when he went in, were “supposed to be standing still.” There was nothing the matter with the draw-heads. "When the link clews around, a man could not fix it with a stick, but would have to go in to couple it;, and it is customary to so do. Oars frequently rebound, in spite of all that can be done, in coming together. Plaintiff’s injuries would interfere but little with his work as brakeman. One witness testified that he
thought plaintiff attempted to make the coupling with a stick and saw that he had failed to do so, and the cars he supposed were standing still, and he went in to drop the pin down and was injured.
The jury found for the plaintiff $550. The defendant moved for a new trial, on the grounds that the verdict was contrary to law and evidence, and excessive. The motion was overruled, and defendant excepted.
Jackson & Jackson, for plaintiff in error.
Hoke & Burton Smith, contra.